                   UNITED STATES BANKRUPTCY COURT
                    EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION-FLINT

IN RE:                                             CHAPTER 13
Scott C. Denson,                                   CASE NO: 18-32635
                                                   JUDGE: Joel D. Applebaum
           Debtor
___________________________________/

       STIPULATION TO ADJOURN CONFIRMATION HEARING

      The parties hereto agree to the entry of the Order Adjourning the Confirmation
Hearing to October 15, 2019 at 9:00 a.m. See attached proposed order.



/s/ Carl L Bekofske                                /s/ Anthony Abueita
Carl L. Bekofske P10645                            Attorney for Debtor
Melissa Caouette P62729                            703 S. Grand Traverse Ave.
Leo J. Foley, Jr. P76060                           Flint, MI 48502
Chapter 13 Standing Trustee’s Office               (810) 235-8669
400 N. Saginaw St., Ste. 331                       Abueitalaw@gmail.com
Flint MI 48502                                     P70755
(810) 238-4675
ecf@flint13.com




  18-32635-jda   Doc 77   Filed 06/18/19   Entered 06/18/19 13:32:21   Page 1 of 2
                   UNITED STATES BANKRUPTCY COURT
                    EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION-FLINT

IN RE:                                              CHAPTER 13
Scott C. Denson,                                    CASE NO: 18-32635
                                                    JUDGE: Joel D. Applebaum
           Debtor
___________________________________/

           ORDER ADJOURNING CONFIRMATION HEARING

      IT IS HEREBY ORDERED that the Confirmation Hearing shall be adjourned
to October 15, 2019 at 9:00 a.m.


      IT IS FURTHER ORDERED that this case may be confirmed prior to the
adjourned date upon the approval of objecting creditors and the Chapter 13 Trustee.


      IT IS FURTHER ORDERED that Debtor’s counsel shall serve a copy of the
entered order on the Debtor and any interest parties as applicable within 7 days.




  18-32635-jda   Doc 77    Filed 06/18/19   Entered 06/18/19 13:32:21   Page 2 of 2
